Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.

Status of Claims
Claims 1, 5, 10, and 22 are currently amended. Claims 3-4, 11-13, 16-17, 19, and 21 are cancelled. Claims 1-2, 5-10, 14-15, 18,20 and 22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 20 recites the limitation "the method of claim 19, wherein…”, however claim 19 is cancelled, thus claim 20 is rejected as it is considered incomplete per MPEP 608.01(n) V. The claim is considered thus indefinite because their scopes cannot be determined due to the canceled status of claim 19, as it is unclear what additional limitations are being included in the claims.
The Examiner notes that claim 20 was previously dependent on claim 19, which in turn was dependent on claim 10 in the previous set of claims. Therefore, claim 20 is being examined in view of the art as though dependent on claim 10, however correction is still required. 
Claim 22 recites the limitation "heat-treating the residue at about 50 degrees" in line 12. The limitation is indefinite as the claim does not provide a unit basis that the temperature is measured in (ex. °F, °C, K). Correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 only recites the limitation that the residue of parent claims 1, 2, and 8 contains nickel oxide, cobalt oxide, and nickel cobalt oxide. Claim 8 requires that the residue contain nickel oxide, cobalt oxide, and nickel cobalt oxide, so claim 9 presents no further limitations beyond those already recited in its parent claims. Correction is required. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claims Warning
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (KR 20160138923 A, abstract and machine translation), hereinafter Wang, in view of Choi (KR 20140126943 A, machine translation), hereinafter Choi, Zhao et al. (CN 103915661 A, machine translation), hereinafter Zhao, Terekhov et. al (US 20150053049 A1), hereinafter Terekhov, and evidentiary references Sigma Aldrich (Nickel Oxide Safety Data Sheet), hereinafter Sigma Aldrich, US Research Nanomaterials Inc. (Nickel Cobalt Oxide Nanoparticles / CoNiO2 Nanopowder Safety Data Sheet), hereinafter US Research Nanomaterials, Handbook of Thermoprocessing Technologies and PubChem Compound Summary for CID 280 Carbon dioxide, hereinafter PubChem.
Regarding claim 1, Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide, and more particularly, to a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (A method for recovering cobalt, Technical Field), which comprises: a step of conducting pyrolysis of a lithium-cobalt oxide in a reduction atmosphere including one or more of carbon dioxide (CO2) and carbon monoxide (CO) (a first step of heat-treating to produce a mixture, wherein the first step is performed in a reducing atmosphere of carbon dioxide, carbon monoxide or a mixture thereof; Abstract). Wang teaches the pyrolysis product produced by the pyrolysis process is washed with water to obtain cobalt oxide (a second step of water-washing the mixture produced in the first step to obtain a residue containing cobalt oxide; Description of Embodiments, paragraph 10). Wang does not teach the recovery of nickel from the input material and that the input material be lithium nickel cobalt aluminum oxide, or the presence of nickel oxide (NiO) or nickel cobalt oxide (NiCoO) in the residue, or a heat-treatment which includes primary and secondary heat-treatments.
Choi, directed to a method for recovering valuable metals from cathodic active material of used lithium battery (Title), discloses recovering a lithium compound and a metal compound including nickel, cobalt and manganese from a cathode material of high purity and recovery rate (Technical Field, paragraph 1). The waste cathode material is one of a group of compounds including lithium-cobalt-nickel-aluminum oxide (Claim 4), and is processed by a hydrogen reduction step and a washing step (Example 1, step 2(2)-2(3)). 
Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt that is recovered is, for example, Li2CO3, and a metal element of the oxide is recovered, such as the oxide of cobalt, oxide of nickel (residue comprising cobalt oxide; [0028]). Further, when cobalt and nickel are recovered, they can be mixed into the mixture of oxides and nickel cobalt oxide (residue comprising nickel cobalt oxide; [0028]). Sigma Aldrich teaches that nickel oxide is practically insoluble in water (pg. 2), and US Nanomaterials teaches nickel cobalt oxide (NiCoO) is insoluble (pg. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to use the lithium nickel cobalt oxide of Choi as the input material for the recovery method of Wang, as both lithium-cobalt oxide and lithium-cobalt-nickel-aluminum oxide are cathodic battery materials and are described in the prior art as being recycled with similar methods involving reducing and washing steps, and would be advantageous to combine as this would add nickel to the starting material, a valuable material as described by Choi (Background Art, paragraph 5), with the predictable benefit of recovering useful nickel and nickel cobalt oxides from the cathode material, improving the economy of the process. It would have been further obvious to one of ordinary skill that modifying Wang to treat lithium nickel cobalt aluminum oxide would produce a mixture in the first step which contains nickel oxide (NiO) and nickel cobalt oxide (NiCoO) as taught by Zhao, as the cathode material of Zhao also contains nickel and Zhao teaches a similar process to Wang of recycling a lithium ion battery cathode material by decomposition under heating. Even though Zhao does not teach a water washing step, as nickel oxide (NiO) and nickel cobalt oxide (NiCoO) are insoluble in water according to Sigma Aldrich and US Nanomaterials, they would remain in the residue produced by the washing step of Wang.
Terekhov teaches a process for recovering metals by reduction and carbonylation (Title), wherein a reduction step under a hydrogen atmosphere is performed producing Co from CoO (a primary heat treatment in a first reactor; [0015, 0023]), after which there is a step of contacting a carbonylation supply material composition with carbon monoxide in a carbonylation zone (wherein the primary heat treatment is performed in a reducing atmosphere of carbon monoxide; [0026]), and exemplary reactions within the carbonylation zone include Ni+4CO [Wingdings font/0xE0] Ni(CO)4 [0029] to produce a metal-comprising gaseous material (wherein Ni(CO)4 (g) is produced from the primary heat treatment in the first reactor; [0030]). The Examiner notes that for embodiments where nickel is the only carbonyl produced, Ni(CO)-4 is produced, the cobalt metal produced in a preceding reduction step 20 [0023] would be expected to stay in the same reduced state if unaffected by the carbonylation zone, reading on wherein Co(s) is produced from the primary heat treatment, as elemental cobalt is also obtained from this step. The Examiner further notes that while the reduction and carbonylation steps are performed under different atmospheres and temperature conditions, both steps are performed in the same reactor as seen in Examples 1-2 [0108, 0110], and therefore together read upon the heat treatment step. 
Terekhov further teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction 132 and a nickel carbonyl-rich fraction 134 from the metal-comprising gaseous material [0031]. Nickel carbonyl of the nickel carbonyl-rich fraction 142 is decomposed within the decomposition zone 142 so as to produce nickel and the decomposition zone is disposed at a temperature of between 220 degrees Celsius and 500 degrees Celsius (secondary heat-treatment in a second reactor, wherein Ni (s) is produced from the secondary heat treatment in the secondary reactor; [0031]). The Examiner notes that while Terekhov does not explicitly disclose the presence of a guide line connecting the carbonylation zone and the decomposition zone, Figure 1 shows that the zones are sequentially connected and one skilled in the art would understand that a guide line connecting the two zones would have to exist to exist even if not explicitly disclosed.
Handbook of Thermoprocessing Technologies teaches the occurrence of the Boudouard reaction, where carbon monoxide spontaneously reacts to form carbon and carbon dioxide (p. 458). The Examiner notes that according to equations 8.28 and 8.29 sourced from p. 459, as temperature T increases reaction rate constant K increases, resulting in greater formation of the carbon dioxide and carbon products at elevated temperatures. PubChem teaches the boiling point of carbon dioxide to be   -78.48 °C, indicating above this temperature (at atmospheric pressure), CO2 would exist as a gas. 
    PNG
    media_image1.png
    213
    731
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of recovering nickel and cobalt taught by Wang to include the process of recovering metals of Terekhov as the heat-treatment in the third step which includes primary and secondary heat-treatments performed respectively in first and second reactors connected to each other via a guide line, wherein Co(s) and Ni(CO)4(g) are produced from the primary heat treatment in the first reactor, and wherein the Ni(CO)4(g) is transferred to the second reactor via the guide line and wherein Ni(s) is are produced from the secondary heat treatment in the secondary reactor since Terekhov teaches the benefit that the decomposition of the metal carbonyl into a substantially pure form of the respective metal [0031]. The Examiner notes that while CO2(g) is not taught regarding the secondary heat treatment in Terekhov, one of ordinary skill in the art would recognize that CO2 is produced by the process from the present CO as the heat treatment operates at elevated temperatures of 220-500 °C, which according to Handbook of Thermoprocessing Technology would result in production of CO2 as a result of the Boudouard reaction, with the CO2 existing in a gaseous state as the secondary heat treatment occurs above the boiling point of CO2 listed by PubChem, reading on where CO2(g) is produced in the secondary heat treatment.
Regarding claim 2, Choi teaches where the waste cathode material is one of a group of compounds including lithium-cobalt-nickel-aluminum oxide (Claim 4).
Regarding claim 5, Wang teaches the first step wherein the temperature of the chamber is preferably raised to a temperature of 600 ° C to 800 ° C (wherein the heat treatment in the first step is performed in a range of about 600 degrees Celsius to 1000 degrees Celsius; Description of Embodiments, paragraph 6).
Regarding claim 6, Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (wherein the … oxide is obtained from a waste … battery, Technical Field). Wang is silent to the duration of the first heat treating step. 
Choi teaches a first heat treatment step wherein the reaction temperature was maintained for 1 hour (Example 1, step 2(2) “Hydrogen Reduction Step”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Choi wherein the duration of the first reduction step is chosen to be 1 hour, as Choi demonstrates this is sufficient for reduction to occur.
Regarding claim 7, modified Wang teaches the mixture contains phases of lithium carbonate (Li2CO3) and cobalt oxide (CoO) (Wang: Abstract), nickel oxide (NiO) and nickel cobalt oxide (NiCoO) (Zhao; [0028]) prior to water washing.
Regarding claim 8, Wang teaches after the washing step, the cobalt oxide is separated from the solution in which lithium carbonate is dissolved can be further subjected to a drying process (wherein the method further comprises, after the washing in the second step, a step of separating the residue; Description of Embodiments, paragraph 11).
Regarding claim 9, modified Wang teaches the residue contains cobalt oxide (Wang: Description of Embodiments, paragraph 10), and that nickel oxide, and nickel cobalt oxide would be retained in the residue as they are both insoluble (Zhao [0028], Sigma Aldrich pg. 2, US Nanomaterials pg. 2).


Claims 10, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Terekhov and evidentiary references Handbook of Thermoprocessing Technologies and PubChem.
Regarding claim 10, Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt that is recovered is, for example, Li2CO3, and a metal element of the oxide is recovered, such as the oxide of cobalt, oxide of nickel (method for recovering nickel and cobalt; mixture comprising nickel oxide (NiO), cobalt oxide (CoO); [0028]). Further, when cobalt and nickel are recovered, they are found as a mixture of oxides and nickel cobalt oxide (mixture comprising nickel cobalt oxide (NiCoO); [0028]). Zhao does not teach subjecting the mixture to a first or second heat treatment.
Terekhov teaches a process for recovering metals by reduction and carbonylation (Title), from a material containing nickel and cobalt oxides, wherein a reduction step under a hydrogen atmosphere is performed producing Co from CoO (a first heat treatment step in a first reactor; [0015, 0021-0023]), after which the material is contacted with carbon monoxide in a carbonylation zone (under a reducing atmosphere of carbon monoxide; [0026]), and exemplary reactions within the carbonylation zone include Ni+4CO [Wingdings font/0xE0] Ni(CO)4 [0029] to produce a metal-comprising gaseous material (to obtain Ni(CO)4 (g); [0030]). The Examiner notes that for embodiments where nickel is the only carbonyl produced, Ni(CO)-4 is produced, and the cobalt metal produced in a preceding reduction step 20 [0023] would be expected to stay in the same reduced state if unaffected by the carbonylation zone, reading on wherein Co(s) is obtained from the first heat treatment, as elemental cobalt is also obtained from this step. The Examiner further notes that while the reduction and carbonylation steps are performed under different atmospheres and temperature conditions, both steps are performed in the same reactor as seen in Examples 1-2 [0108, 0110], and therefore together read upon the heat treatment step. Terekhov further teaches that the decomposition of the metal carbonyl creates a substantially pure form of the respective metal [0031].
Terekhov further teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction 132 and a nickel carbonyl-rich fraction 134 from the metal-comprising gaseous material [0031]. Nickel carbonyl of the nickel carbonyl-rich fraction 142 is decomposed within the decomposition zone 142 so as to produce nickel (transferring the Ni(CO)4 into a second reactor and subjecting the Ni(CO)4- to a second heat treatment under an atmosphere composed of Ni(CO)--4 to obtain Ni (s); [0031]). 
Handbook of Thermoprocessing Technologies teaches the occurrence of the Boudouard reaction, where carbon monoxide spontaneously reacts to form carbon and carbon dioxide (p. 458). The Examiner notes that according to equations 8.28 and 8.29 sourced from p. 459, as temperature T increases reaction rate constant K increases, resulting in greater formation of the carbon dioxide and carbon products at elevated temperatures. PubChem teaches the boiling point of carbon dioxide to be   -78.48 °C, indicating above this temperature (at atmospheric pressure), CO2 would exist as a gas.  

    PNG
    media_image1.png
    213
    731
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of recovering nickel and cobalt taught by Zhao to include the process of recovering metals of Terekhov in order to produce high purity nickel, with the predictable benefit of producing a greater value product. Doing so would have been further obvious as Terekhov processes a mix of metal oxides including CoO and NiO, and Zhao produces a mixed metal oxide containing CoO and NiO. The Examiner notes that while the presence of CO2 (g) is not taught regarding the second heat treatment in Terekhov, one of ordinary skill in the art would understand that CO2 is produced by the process from the present CO as the heat treatment operates at elevated temperatures of 250-450 °C, which according to Handbook of Thermoprocessing Technology would result in production of CO2 as a result of the Boudouard reaction, with the CO2 existing in a gaseous state as the secondary heat treatment occurs above the boiling point of CO2 listed by PubChem, reading on where CO2(g) is produced in the second heat treatment.
Regarding claim 14, Terekhov teaches the carbonylation zone operates at a temperature of between 80 degrees Celsius and 120 degrees Celsius [0028].
Regarding claim 15, Terekhov teaches a forward reaction occurring from 80 – 120 °C within the carbonylation zone where Ni(CO)4 is produced as a metal-comprising gaseous material [0029, 0031].
Regarding claim 20, Terekhov teaches in some embodiments each of the decomposition zones is disposed at a temperature of between 220 degrees Celsius and 500 degrees Celsius [0031].
 Terekhov teaches a temperature of 220 – 500 °C. This overlaps the claimed range of about 150 degrees Celsius to 350 degrees Celsius. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Terekhov and evidentiary references Handbook of Thermoprocessing Technologies and PubChem as applied to claim 10 above, and further in view of Milinkovic et al. (US-6048578-A), hereinafter Milinkovic.
Terekhov is silent to wherein a guide line is maintained at a temperature range of about 60 degrees Celsius to 100 degrees Celsius.
Milinkovic teaches a closed loop carbon monoxide self-contained nickel carbonyl deposition process (Title), wherein liquid nickel carbonyl is vaporized to approximately 87 °C and the vaporized mixture is passed through heated conduit 26 to deposition chamber 28 (Fig. 1, “26”, “28”; Col. 4, lines 57-60), wherein the gas is dispersed and decomposes at the surface of a substrate to produce a nickel coating at approximately 180 °C (Col. 4, lines 62-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of recovering nickel and cobalt taught by Terekhov to include a guide line is used to transfer Ni(CO)4 (g) into the second reactor, and to maintain the guide line at approximately 87 °C as taught by Milinkovic, as this temperature would keep the nickel carbonyl vaporized and prevent the decomposition taught by Milinkovic at higher temperatures such as at approximately 180 °C from occurring prior to Ni(CO)4 (g) arriving in the appropriate decomposition reactor.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Zhao, and Curlook (AU-2007201942-A1, original document).
Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide, and more particularly, to a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (A method for recovering cobalt, Technical Field), which comprises: a step of conducting pyrolysis of a lithium-cobalt oxide at a temperature of 600 – 800 °C in a reduction atmosphere including one or more of carbon dioxide (CO2) and carbon monoxide (CO) (heat-treating to produce a mixture, wherein the reducing atmosphere in the first step is composed of carbon dioxide, carbon monoxide, or a mixture thereof; Abstract, Description of Embodiments paragraph 2), where the pyrolysis product contains lithium carbonate (Li2CO3) and cobalt oxide (CoO) (mixture containing lithium carbonate (Li2CO3), cobalt oxide (CoO); Abstract). Wang further teaches the pyrolysis product is washed with water to obtain cobalt oxide (water-washing to obtain a residue; Description of Embodiments paragraph 10). Wang is silent to how long the pyrolysis process lasts, and does not teach the recovery of nickel from the input material and that the input material be lithium nickel cobalt aluminum oxide, the presence of nickel oxide (NiO) or nickel cobalt oxide (NiCoO) in the mixture, or heat treating the residue.
Choi, directed to a method for recovering valuable metals from cathodic active material of used lithium battery (Title), discloses recovering a lithium compound and a metal compound including nickel, cobalt and manganese from a cathode material of high purity and recovery rate (A method for recovering nickel; Technical Field, paragraph 1). The waste cathode material is one of a group of compounds including lithium-cobalt-nickel-aluminum oxide (Claim 4), and is processed by a hydrogen reduction step and a washing step (Example 1, step 2(2)-2(3)). Choi teaches a first heat treatment step wherein the reaction temperature was maintained for 1 hour (heat-treating … for 1 hour to 3 hours; Example 1, step 2(2) “Hydrogen Reduction Step”).
Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt that is recovered is, for example, Li2CO3, LiOH and the like [0028], and a metal element of the oxide is recovered, such as the oxide of cobalt, oxide of nickel, and nickel cobalt oxide [0028]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to use the lithium nickel cobalt aluminum oxide of Choi as the input material for the recovery method of Wang, as both lithium-cobalt oxide and lithium-cobalt-nickel-aluminum oxide are cathodic battery materials and are described in the prior art as being recycled with similar methods involving reducing and washing steps, and would be advantageous to combine as this would incorporate the predictable benefit of recovering nickel, a valuable material as described by Choi (Background Art, paragraph 5). It would have been obvious for the duration of the first reduction step is chosen to be 1 hour, as Choi teaches a time of 1 hour to be sufficient to reduce a similar composition, and as Wang does not disclose how long its pyrolysis process lasts, one of ordinary skill would look to the art to find a suitable reaction time. It would have been further obvious that modifying Wang to treat nickel cobalt aluminum oxide would produce a mixture in the first step which contains nickel oxide (NiO) and nickel cobalt oxide (NiCoO), when further understood in view of Zhao, as Zhao teaches a similar process to Wang of recycling a lithium ion battery cathode material containing nickel by reduction results in the production of nickel oxide (NiO) and nickel cobalt oxide (NiCoO).
Curlook teaches an apparatus and process for making high purity nickel (Title), where a mixed metal oxide composition comprising oxides of nickel, cobalt, copper, and iron (pg. 3 lines 2-4) is reduced at temperatures of 350-550 °C in a hydrogen atmosphere (pg. 3 line 5, lines 13-14) producing metallic Ni, Cu, and Co (a primary heat treatment, to produce cobalt metal powder; pg. 2 lines 23-24, pg. 3 lines 2-8). Curlook further teaches carbonylation of nickel in a reaction with carbon monoxide at a temperature from 20 - 150° C following reduction of the mixed metal oxide composition (wherein the primary heat treatment includes heat-treating the residue to produce nickel-containing gas from the residue, performed in a first reactor having a reducing atmosphere composed of carbon dioxide, carbon monoxide, or mixtures thereof; pg. 3 lines 28-32). The Examiner notes that while cobalt metal powder is produced prior to the reaction which generates the nickel carbonyl, Curlook teaches the presence of a residue, which one of ordinary skill would recognize contains the cobalt metal powder produced by Curlook, and as nickel carbonyl and carbon monoxide are the only compounds shown to leave through another feed stream to the decomposer, the residue is not removed until after the carbonylation step (Fig. 1). Curlook therefore reads on cobalt metal powder being produced from the primary heat treatment, with the reduction and carbonylation steps together forming the primary heat treatment. Curlook further teaches the Ni(CO)4 (g) is fed to a decomposer 20, through a feed nozzle (a second reactor, first and second reactors connected to each other via a guide line; Fig. 1, pg. 12 lines 12-14), where the Ni(CO)4 (g) is decomposed into high purity metal nickel powder at a temperature of 250-450 °C (second heat treatment step performed in a second reactor having an atmosphere of the nickel-containing gas transferred from the first reactor at about 150 – 350 °C; pg. 5 lines 25-26, pg. 7 lines 25-26, pg. 12 lines 15-16). Curlook further teaches in Example 8 both reduction and carbonylation are performed in the same reactor, and a carbonylation temperature of 50 °C was used (heat-treating the residue at about 50 degrees; pg. 27 lines 19-22). Curlook further teaches the feed nozzle should not have a temperature below about 45 °C in order to avoid production of liquid nickel carbonyl (pg. 12 lines 16-17). 
Curlook teaches a carbonyl decomposition temperature of 250-450 °C (pg. 5 lines 25-26, pg. 7 lines 25-26, pg. 12 lines 15-16). This overlaps the claimed temperature of 150-350° C. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Curlook teaches a feed nozzle temperature of greater than 45 °C (pg. 12 lines 16-17). As the feed nozzle is considered analogous to the guide line of the instant claim, the greater than 45 °C temperature range of the feed nozzle overlaps the claimed temperature of 70-90° C. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).

Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that there is no reason or motivation to combine Zhao and Wang due to the use of an inert atmosphere in the process of Zhao, the Examiner respectfully disagrees. The Examiner notes that while, as Applicant argues, Zhao does not disclose the use of reducing conditions, instead heating under inert conditions, Wang was modified in view of Choi to use a lithium-cobalt-aluminum-nickel oxide so as to also recover nickel during the use of the process, and Zhao was thus incorporated into the action in order to teach the expected reaction products of a decomposition when nickel is also present to include nickel oxide and nickel cobalt oxide.  Zhao and Wang are both drawn to processes where a mixed metal oxide of lithium and cobalt is decomposed into lithium carbonate and cobalt oxide under elevated temperatures, and as these reactions occur both under reducing conditions as taught in Wang and inert conditions as taught in Zhao, one of ordinary skill would expect the decomposition reactions producing NiO and NiCoO when nickel is also present in the process to occur in the process of modified Wang, especially due to the similarities in properties of Ni and Co as is appreciated by one of ordinary skill in the art.
Regarding applicant’s argument that the method of Terekhov is distinct from the presently claimed method the Examiner respectfully disagrees. The Examiner notes that while simultaneous reduction of cobalt oxide and conversion of nickel oxide to nickel carbonyl does not occur in Terekhov, the instant claims do not require these reactions to occur simultaneously, rather:
Claim 1 comprises subjecting a residue presumably comprising nickel oxide (NiO), cobalt oxide (CoO), and nickel cobalt oxide (NiCoO) to a heat treatment in a single reactor to produce Co (s) and Ni(CO)4 (g). As claim 1 uses the term “comprising”, itis therefore properly read upon by heat treatment that produces Co (s) and Ni(CO)4 (g) in a single reactor, regardless if the conditions of the heat treatment include substeps under different conditions than those claimed.
Claim 10 comprises subjecting a mixture comprising nickel oxide (NiO), cobalt oxide (CoO), and nickel cobalt oxide (NiCoO), to a heat treatment in a single reactor to obtain Co (s) and Ni(CO)4 (g). As claim 10 uses the term “comprising”, it is therefore properly read upon by heat treatment that produces Co (s) and Ni(CO)4 (g) in a single reactor, regardless if the conditions of the heat treatment include substeps under different conditions than those claimed.
Claim 22 comprises a primary heat treating includes heat treating a residue presumably comprising nickel oxide (NiO), cobalt oxide (CoO), and nickel cobalt oxide (NiCoO), at about 50 °C in a single reactor to produce cobalt metal powder and nickel-containing gas. As claim 22 uses the term “includes”, it is therefore properly read upon by heat treatment that produces cobalt metal powder and nickel-containing gas in a single reactor, regardless if the conditions of the heat treatment include substeps under different conditions than those claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733